PER CURIAM.
V.F., a juvenile, appeals the trial court’s imposition of a mandatory fifteen days in a secure detention facility pursuant to section 790.22(9), Florida Statutes (2011). In B. O. v. State, 25 So.3d 586 (Fla. 4th DCA 2009), we held that it was error to impose the section 790.22(9) sentencing enhancement based on a guilty plea to grand theft of a firearm where the juvenile petition neither cited the statute nor alleged that, in committing the theft, the child used or possessed a firearm. As in B.O., the trial court here imposed a fifteen-day mandatory period of detention based on appellant’s plea of no contest to grand theft of a firearm. The grand theft charge in the juvenile petition here, however, suffered the same deficiency as in B. O. As such, we reverse the imposition of the mandatory fifteen-day minimum detention.

Reversed.

STEVENSON, CIKLIN, JJ., and WALSH, LISA S., Associate Judge, concur.